DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,409,516 to Kim et al. (Kim) in view of US 2,905,919 to H.R. Lorch et al. (Lorch).
In Reference to Claim 1 and 17
Kim discloses: 
[AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image1.png
    646
    485
    media_image1.png
    Greyscale

	An exhaust gas heating arrangement, comprising:
	 a heating unit  (370) including a jacketed heating element; 5said jacketed heating element having a jacket and at least one heating conductor running in said jacket and said heating conductor being surrounded by insulating material [emphasis added, not disclosed by Kim]; said heating unit being spirally wound (37a) surrounding a longitudinal center axis (A); and, 10said heating unit having a radial outer winding end region  (C) and a radial inner winding end region (B) offset with respect to said radial outer winding end region in a direction toward said longitudinal center axis (A).  
Kim does not disclose:
	a jacket and at least one heating conductor running in said jacket and said heating conductor being surrounded by insulating material 
Lorch discloses: 
 	a jacket  (1) and at least one heating conductor (copper conductor) running in said jacket (1) and said heating conductor being surrounded by insulating material (2, insulation body), see col. 2 line 33-71.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to have jacketed heating element (heating cables) having one conductor and surrounded by insulating material, combine the teachings of Lorch with Kim, since this would enable the practitioner of the primary reference to practice the advantage of having a high conductivity and high melting point in order to produce the required heat generation.

In Reference to Claim 2
Kim modified discloses: 
	Heating 15unit includes a heat transfer surface formation carried on said jacket (copper is tube 1 is capable of producing heat transfer).  
In Reference to Claim 3
Kim modified discloses: 
	Heating unit 370 has an outer surface built up with catalytically effective material (52) in at least one of the following: the region of said jacket and the region of said heat 20transfer surface formation, see Fig.6 of Kim.



In Reference to Claim 4
Kim modified discloses:
 (d) a substantially round outer circumferential contour; and, (e) a circular, outer circumferential contour, see Fig.1-4 of Lorch.  

In Reference to Claim 5
Kim Modified discloses:
	18an exhaust gas routing housing  22, 35 for conducting exhaust gas in an exhaust gas main flow direction; said exhaust gas routing housing being elongated in the direction of said longitudinal center axis (A); 5said heating unit being arranged in said exhaust gas routing housing; and, said radial inner winding end region being arranged offset upstream relative to said radial outer winding end region with reference to said exhaust gas main flow direction in said exhaust gas housing.
In Reference to Claim 13
Kim modified discloses:
	Radially inner winding end region intersects said longitudinal center axis (L), see Annotated fig above.  
In Reference to Claim 16
Kim modified discloses:
	20a carrying structure 52 for supporting said heating unit; said heating unit having first and second axial sides; and, said carrier structure being arranged at least at one of said axial sides to axially support said heating unit, see Fig.6 of Kim.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “said exhaust gas routing housing has a radially widening housing region widening radially in the direction of said exhaust gas main flow direction (A); and at least one of: 15said heating unit being arranged at least in part in said radially widening housing region; and, an exhaust gas treatment unit disposed downstream of said heating unit.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6; 
The prior art of record does not teach “wherein: said heating unit is subdivided into at least two winding portions directly adjacent to each other and at least one of the following applies:(a) in at least one circumferential region, said at least two 20winding portions overlap radially; and, (b) in at least one circumferential region, said at least two winding portions overlap axially.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11; and 
	The prior art of record does not teach “said heating unit is subdivided into at least two winding portions directly adjacent to each other; said jacketed heating element has a center (Z); and, in at least one circumferential region, at least said two winding portions are non-overlapping and are at a distance (d) from one 30another in the direction of a linearly extending heating unit setting line (H) intersecting said longitudinal center axis (L) and said at least two winding portions in the region of said center (Z) in said at least one circumferential region. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.       
	The prior art of record does not teach “said heating unit is subdivided into a plurality of winding portions and said jacketed heating element has a center (Z); and, at least some of said winding portions lie with said center (Z) on a linearly extending heating unit setting line (H) intersecting said longitudinal center axis (L).” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14.and 
	The prior art of record does not teach heating unit is subdivided into a plurality of winding portions and said jacketed heating element has a center (Z); and, in at least one circumferential region, at least some of said 15winding portions of said heating unit lie with said center (Z) of said jacketed heating element on a curved or arcuately curved heating unit setting line (H') intersecting said longitudinal center axis (L).  
” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.       

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746